Citation Nr: 0919064	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1968 to 
January 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues are REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant served in the Republic of Vietnam and his 
exposure to herbicide agents is presumed.  He seeks service 
connection for bilateral hearing loss disability, tinnitus, 
and a skin disorder.

Regarding hearing loss and tinnitus, the Board observes that 
a VA audiological examination has not been conducted.  The 
appellant reports acoustic trauma in service.  Service 
personnel records show that he serviced as a heavy truck 
driver in Vietnam.  The appellant has presented a letter 
dated May 2008 from a private physician showing sensorineural 
hearing loss of the left ear consistent with noise-induced 
trauma.  In view of presumed noise exposure in service and 
recent findings for hearing loss, the Board finds that a VA 
examination is necessary to ascertain whether the appellant 
has a hearing loss disability as defined by VA, 38 C.F.R. 
§ 3.385, attributable to service.  As such, consideration of 
tinnitus is deferred as the matter is inextricably 
intertwined with the hearing loss issue.

With respect to the claim for service connection for a skin 
disorder, the Board observes that the appellant has been 
vague concerning the nature and location of his skin 
problems.  The appellant reports to have had persistent skin 
problems since service.  A review of the record reflects that 
the appellant was treated for recurring abscesses in service.  
On his induction Report of Medical History dated April 1968, 
the appellant indicated that he had or has "boils."  
Service treatment records show that he was treated for a boil 
of the right forearm in August 1969.  By history, he had 
prior problems with boils.  He was treated for a boil on the 
right buttock and left thigh in January 1970.  On report of 
separation examination, clinical evaluation of the skin was 
normal.  The Report of Medical History associated therewith 
reflects that he had or has "boils."  Post service 
treatment records contain various skin diagnoses.  In 
February 2001, the appellant reported a history of acne 
rosacea.  In April 2004, he reported dry, scaling under nose 
and face for several years.  The assessment was xerosis.  In 
March 2006, spider angiomata on the face and upper chest were 
found.  In late 2007, the appellant was evaluated for left 
lower leg lesion, which he reported may have started as a 
scratch after going hiking.  He also reported that he "gets 
few scattered recurrent itchy lesions."  Examination showed 
a left lower leg lesion and a few scattered nonspecific 
excoriated papules on the arms and legs along with an 
eczematous plaque of the left thigh.  The left lower leg 
lesion was biopsied in early 2008.  The pathologic diagnosis 
was verucous hyperplasia, actinic keratosis, moderate chronic 
inflammation, and scattered dermal melanophages.

The appellant is competent to report his skin symptoms.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  As the record contains 
competent evidence of recurring or persistent skin symptoms 
since service and current skin problems, a VA examination is 
necessary.
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be conducted 
to ascertain whether the appellant has a 
current hearing loss disability as defined 
in 38 C.F.R. § 3.385.  Auditory thresholds 
should be recorded for the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz, and 
speech recognition testing should be 
performed using the Maryland CNC Test.  
The examiner should opine as to whether 
any currently found hearing loss 
disability is more likely than not, as 
likely as not, or not likely attributable 
to service.  The examiner should opine as 
to whether it is more likely than not, as 
likely as not, or not likely that the 
appellant has tinnitus attributable to 
service.  A complete rationale must be 
provided for all opinions.

2.  A VA examination should be conducted 
to ascertain whether the appellant has a 
skin disorder attributable to service.  
Specifically, the examiner should opine on 
whether the appellant has any chronic skin 
disorder that is more likely than not, as 
likely as not, or not likely attributable 
to service, including Agent Orange 
exposure in service.  A complete rationale 
must be provided for all opinions.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




